Name: 90/466/EEC: Commission Decision of 6 September 1990 amending, for the fifth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-09-07

 Avis juridique important|31990D046690/466/EEC: Commission Decision of 6 September 1990 amending, for the fifth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 244 , 07/09/1990 P. 0032 - 0033*****COMMISSION DECISION of 6 September 1990 amending, for the fifth time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium (90/466/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 90/423/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium with a high density of pigs; whereas, as a result of this epizootic of classical swine fever, the Commission adopted Decision 90/161/EEC of 30 March 1990, concerning certain protective measures relating to classical swine fever in Belgium (6), as last amended by Decision 90/419/EEC (7); Whereas the outbreaks are restricted to certain geographical areas; whereas the Belgian authorities have taken adequate steps to prevent the spread of the disease outside the areas; whereas, in so far as it is possible to identify the geographically limited areas which present a particular risk, the restrictions on trade may be applied on a regional basis; Whereas no outbreaks of classical swine fever has been reported in the areas defined in Annex III to Decision 90/161/EEC, excluding these geographically limited areas, within the past 30 days; whereas no serological test has proved positive; whereas controls on movements have been reinforced in all the restricted areas; Whereas the scope of the restrictive measures should be adjusted to take account of the favourable development of the situation; Whereas for certain geographical regions the Belgian authorities have undertaken to examine clinically all pigs intended for slaughter; whereas the pigs will undergo random serological tests; whereas the pigs will be slaughtered in a designated abattoir; Whereas the Belgian authorities have undertaken to adopt the national measures necessary to guarantee the efficient implementation of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/161/EEC is hereby amended as follows: 1. In the second line of Article 1 (4), 'in a sealed means of transport' and points (c), (d) and (e) in the same paragraph are deleted. 2. The following paragraph is added to Article 1: '5. However, notwithstanding paragraphs 1 and 3 and without prejudice to paragraph 4, Belgium is authorized to dispatch in a sealed means of transport to the other Member States, with effect from 10 September 1990, fresh pigmeat and products based on pigmeat obtained from pigs: (a) slaughtered after 7 September 1990; (b) coming from that part of the territory described in zones A, B, C and D of Annex IV with the exception of the parts described in Annex V; (c) which have been submitted to a health examination at the herd of origin by a veterinarian designated by the competent veterinary authorities and found to have presented no sign of disease; this examination must have taken place within 24 hours of slaughter; (d) originating from a herd where a random blood test has been carried out and the result of the test is negative; (e) which have been transported directly in a sealed means of transport from the herd of origin to the designated abattoir, the means of transport utilized must be cleaned and disinfected before and after each journey.' 3. In Article 2 (1), (2) and (3), '90/419/EEC' is replaced by '90/466/EEC'. 4. The following Annex is added: 'ANNEX V (a) all parts of the Communes of Wingene and Pittem; (b) all parts of the Commune of Ardoole, with exception of the area situated west of the motorway A 17; (c) all parts of the Communes of Meulebeke, Tielt and Ruiselede with exception of the area situated south-east of the trunk road N 399 and the trunk road N 37.' Article 2 The Member States shall amend the measures which they apply to trade so as to comply with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 6 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 224, 18. 8. 1990, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 395, 30. 12. 1989, p. 13. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 90, 5. 4. 1990, p. 26. (7) OJ No L 220, 15. 8. 1990, p. 43.